Name: Commission Regulation (EC) NoÃ 1007/2005 of 30 June 2005 fixing the import duties applicable to certain husked rice from 1 March 2005
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance
 Date Published: nan

 1.7.2005 EN Official Journal of the European Union L 170/29 COMMISSION REGULATION (EC) No 1007/2005 of 30 June 2005 fixing the import duties applicable to certain husked rice from 1 March 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1549/2004 of 30 August 2004 derogating from Council Regulation (EC) No 1785/2003 as regards the arrangements for importing rice and laying down separate transitional rules for imports of basmati rice (1), and in particular Article 1 thereof, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20, other than import licences for basmati rice, were issued in respect of 212 325 tonnes for the period from 1 September 2004 to 28 February 2005. In accordance with Article 1 of Regulation (EC) No 1549/2004, the import duty on husked rice falling within CN code 1006 20 other than basmati rice must therefore be adjusted. This adjustment must take effect on 1 March 2005 to take account of the application on that date of Regulation (EC) No 1006/2005 amending Regulation (EC) No 1549/2004. (2) As the applicable duty must be fixed within three days of the entry into force of Regulation (EC) No 1006/2005, this Regulation should enter into force immediately. Because this duty is being fixed retroactively, provision should be made to reimburse the traders concerned any duty overpayments, at their request, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 42,50 a tonne. Article 2 The duties exceeding the amount legally due booked to account since 1 March 2005 shall be reimbursed or returned. To this end interested parties are hereby invited to lodge applications in accordance with Article 236 of Council Regulation (EC) No 2913/92 establishing the Community Customs Code (2) and with the relevant implementing provisions contained in Commission Regulation (EC) No 2454/93 (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 280, 3.8.2004, p. 13. Regulation as last amended by Commission Regulation (EC) No 1006/2005 (see page 26 of this Official Journal). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by the 2003 Act of Accesssion. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 837/2005 (OJ L 139, 2.6.2005, p. 1).